19-12346-shl          Doc 156       Filed 12/06/19       Entered 12/06/19 15:07:25               Main Document
                                                        Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           : Chapter 11
In re                                                      :
                                                           : Case No. 19-12346 (SHL)
LIDDLE & ROBINSON, L.L.P.,1                                :
                                                           : Jointly Administered with 19-10747 (SHL)
                                    Debtor                 :
---------------------------------------------------------- x


              ORDER EXTENDING THE DEBTOR’S EXCLUSIVE PERIODS
         TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF
              PURSUANT TO SECTION 1121 OF THE BANKRUPTCY CODE

           Upon the motion (the “Motion”)2 of Liddle & Robinson, L.L.P., as debtor and debtor-in-

possession (the “Debtor”), in the above-captioned case (the “Chapter 11 Case”), for entry of an

order extending the Debtor’s Filing Exclusivity Period through and including December 20, 2019,

and the Debtor’s Solicitation Exclusivity Period through and including February 21, 2020, without

prejudice to the Debtor’s right to seek further extensions to the Exclusivity Periods, all as more

fully described in the Motion; it appearing that the Court has jurisdiction over this matter pursuant

to 28 U.S.C. §§ 157 and 1334; it appearing that this proceeding is a core proceeding pursuant to

28 U.S.C. § 157(b)(2); it appearing that venue of this proceeding and this Motion in this District

is proper pursuant to 28 U.S.C. §§ 1408 and 1409; it appearing that notice of this Motion and the

opportunity for a hearing on this Motion was appropriate under the particular circumstances and

that no other or further notice need be given; and after due deliberation and sufficient cause

appearing therefor, it is hereby ORDERED:

             1.       The Motion is granted as set forth herein.



1
    The last four digits of the Debtor’s taxpayer identification number are 6440.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Motion.




B5070091.1
19-12346-shl     Doc 156     Filed 12/06/19     Entered 12/06/19 15:07:25        Main Document
                                               Pg 2 of 2


         2.      Pursuant to section 1121(d) of the Bankruptcy Code, the Debtor’s Filing

  Exclusivity Period is hereby extended through and including December 20, 2019.

         3.      Pursuant to section 1121(d) of the Bankruptcy Code, the Debtor’s Solicitation

  Exclusivity Period is hereby extended through and including February 21, 2020.

         4.      Nothing herein shall prejudice (a) the Debtor’s right to seek further extensions of

  the Exclusivity Periods consistent with section 1121(d) of the Bankruptcy Code or (b) the rights

  of any party in interest to object to any further extension requests.

         5.      The Debtor is authorized to take all actions necessary to effectuate the relief

  granted pursuant to this Order in accordance with the Motion.

         6.      The Court retains jurisdiction with respect to all matters arising from or relating

  to the implementation of this Order.




 Dated: December 6, 2019                              /s/ Sean H. Lane
        New York, New York
                                                      HONORABLE SEAN H. LANE
                                                      UNITED STATES BANKRUPTCY JUDGE
